Appellant bought the land under a specific agreement between him and respondent, the mortgage company, that its title was merely that of a holder of a sheriff's certificate of sale, and that the land was being sold to appellant subject to any and allrights of redemption. A written contract was thereafter entered into on March 1, 1935, stating that specifically.
The Lund estate could not maintain an independent action and obtain a judgment because the property was in the receivership. The receiver made no attempt to redeem, and no creditor made any attempt to redeem except the Lund estate, which was a bona fide
creditor, having a claim which had been allowed without objection by the receiver and the court in the sum of $925, which was allmade of record.
Had the Lund estate been allowed to bring suit and obtain judgment against the insolvent corporation, it would have had a lien against the land for the above amount.
To determine, on the mere letter of the statute, that the Lund estate was not, and could not be, a redemptioner, is exceedingly technical, inequitable, and unjust.
I therefore dissent. *Page 302